Hunt, J.
¶23 (dissenting) — I respectfully dissent. On the record before us, I would hold that the separate voir dire of this one prospective juror was not closed to the public. But even if the majority is correct that this voir dire was closed to the public, I would hold that interviewing this sole biased juror for two minutes in the public hallway outside the courtroom, away from the rest of the venire remaining in the courtroom, does not warrant a new trial because it served the basic purposes of the right to a public trial: to ensure “a fair trial, foster public understanding and trust in the judicial system, and give judges the check of public scrutiny.” Majority at 479 (citing State v. Brightman, 155 Wn.2d 506, 514, 122 P.3d 150 (2005)). I would affirm.
I. Single Juror Voir Dire Not Closed to Public
¶24 Acknowledging that the trial court did not “ ‘explicitly close[ ] the proceedings,’ ” the majority nevertheless concludes that the trial court closed the juror voir dire to the public, Majority at 483 (quoting State v. Heath, 150 Wn. App. 121, 127, 206 P.3d 712 (2009) (citing State v. Erickson, 146 Wn. App. 200, 211, 189 P.3d 245 (2008)) and citing State v. Frawley, 140 Wn. App. 713, 720, 167 P.3d 593 (2007)). I disagree. Furthermore, although like the trial court here, the Heath, Erickson, and Frawley trial courts did not expressly close voir dire to the public, these three cases are distinguishable from this case.
¶25 Frawley and Heath involved voir dire of individual jurors in the judge’s chambers. Frawley, 140 Wn. App. at *488718; Heath, 150 Wn. App. at 124-25. In Erickson, the trial court conducted voir dire of individual jurors in the jury room after clearing the courtroom of all other prospective jurors. Erickson, 146 Wn. App. at 204. A judge’s chambers and the jury room are usually private locations; thus, at most Heath, Erickson, and Frawley stand for the proposition that, even if the trial court does not explicitly close jury voir dire to the public, the voir dire is considered closed to the public if the trial court relocates the voir dire to a location typically considered private. In contrast, a public hallway outside a courtroom, such as the location of the short voir dire here, is not ordinarily considered private. Therefore, I respectfully disagree that Heath, Erickson, and Frawley control the outcome of Leyerle’s case.
¶26 In my view, we should instead examine the particular facts of Leyerle’s case to determine whether there was in fact a court closure, just as the United States Supreme Court has done in previous cases involving alleged violations of the right to a public trial.12 Here, the record establishes that there was no member of the public in the courtroom when the trial court moved the single juror voir dire into the public hallway, see I Verbatim Report of Proceeding (VRP) at 19; similarly, nothing in the record even hints that any member of the public entered the courtroom during this two-minute interview or was excluded from the hallway voir dire.13
¶27 In further contrast with Heath, Erickson, and Frawley, the trial court here videotaped the juror interview, transcribed its four pages of the verbatim report of proceed*489ings, and made it available for review by the public together with the rest of the trial record.14 See I VRP at 19. Moreover, both counsel were present during this videotaped voir dire, together with the trial court and the sole prospective juror. I VRP at 19. Leyerle was not excluded; rather, he chose to stay in the courtroom on the recommendation of his counsel. I VRP at 20.
¶28 These undisputed facts show that this short, single juror voir dire took place in a public setting.15 Accordingly, I disagree with the majority’s conclusion that a court closure occurred in this case and I would uphold the trial court’s action on this factual ground alone.
II. Leyerle Is Not Entitled to a New Trial
¶29 Assuming, however, without agreeing, that the voir dire of this single juror was closed to the public as a matter of law, see majority at 483-84, I do not agree with the majority that Leyerle is automatically entitled to a new trial simply because the trial court did not recite the Bone-Club factors16 on the record.
*490¶30 Nor do I agree with the bright-line rule that the majority advances: “[Wjhere the trial court fails to sua sponte consider reasonable alternatives and fails to make the appropriate findings, the proper remedy is reversal of the defendant’s conviction.” Majority at 481 (citing Presley v. Georgia, _U.S. _, 130 S. Ct. 721, 725, 175 L. Ed. 2d 675 (2010)). With all due respect, the cases on which the majority relies, Waller, Presley, and Paumier,17 do not support this bright-line approach. Instead, the case law embraces a case-by-case approach that requires a “remedy ... appropriate to the violation,” Waller, 467 U.S. at 50, which does not automatically involve reversal.18 Under this case-by-case approach, Leyerle is not entitled to a new trial.
¶31 In addition to lacking case law support, in my view, the majority’s approach is neither prudent nor necessary to advance the cause of justice. As the United States Supreme Court noted in Waller, the unnecessary grant of a new trial may create a “windfall for the defendant,” which is “not in the public interest.” Waller, 467 U.S. at 50. Such windfalls consume scarce judicial resources without providing any corresponding benefit to the public or to defendants who have already received fair trials. Furthermore, unnecessary new trials undermine “public understanding and trust in the judicial system” a core value inherent in the right to a public trial. Majority at 479 (citing Brightman, 155 Wn.2d at 514).
*491A. Waller
¶32 In Waller, the United States Supreme Court held that the appropriate relief for violating a defendant’s right to a public trial under the Sixth Amendment to the United States Constitution is not an automatic grant of a new trial. See Waller, 467 U.S. at 49-50. As I noted above, “[r]ather, the remedy should be appropriate to the violation.” Waller, 467 U.S. at 50.
¶33 The Sixth Amendment violation in Waller was grounded in the closure of the courtroom to the public during a suppression hearing, which closure the prosecution requested, and the trial court granted, over the defendant’s objection. The suppression hearing lasted seven days, but only a fraction of that time dealt with the issue that had prompted the prosecution’s closure request; most of the suppression hearing addressed other issues. See Waller, 467 U.S. at 41-43.
¶34 The United States Supreme Court ruled that the court closure was not warranted because (1) the state’s interest in closure was unduly vague; (2) the trial court failed to consider alternatives to the closure; and (3) the closure was excessively long. Waller, 467 U.S. at 48-49. Announcing that “the remedy should be appropriate to the violation,” the United States Supreme Court refused Waller’s request for a new trial to mitigate violation of his constitutional right to a public trial. Waller, 467 U.S. at 50. The Waller Court reasoned that a properly conducted suppression hearing conducted in open court would, at most, have resulted in the suppression of the evidence; therefore, “a new trial presumably would be a windfall for the defendant, and not in the public interest.” Waller, 467 U.S. at 50. Consistent with its “remedy... appropriate to the violation” standard, the United States Supreme Court ordered only a new suppression hearing, with the instruction to the trial court to decide “what portions, if any, may be closed.” Waller, 467 U.S. at 50.
*492¶35 If we apply Waller’s case-by-case approach here, Leyerle is not entitled to a new trial because the “windfall” remedy of a new trial is not “appropriate to the violation”:19 The alleged exclusion of the public from a two-minute voir dire of a potentially biased juror, ultimately excused for cause to ensure an unbiased jury for Leyerle, does not require a new trial. What wrong or prejudice did this two-minute hallway voir dire cause for Leyerle or the public that only a new trial can correct? How could a new trial, without this two-minute voir dire of a biased juror out of earshot of the venire, actually produce a fairer trial for Leyerle or a more open trial for the public?
¶36 Unlike in Waller, (1) Leyerle did not object to the purported courtroom closure; (2) the need for the alleged closure — bias of a potential juror — was clearly articulated (in contrast to the nebulous concerns the Waller trial court cited); (3) there are no facts in the record suggesting that the courtroom itself was ever closed to the public; and (4) the single juror voir dire occurred in a public hallway and was recorded via video camera, a transcription of which is available for public review. See IVBP 18-22. If the United States Supreme Court refused to grant Waller a new trial to remedy an actual courtroom closure and exclusion of the public for seven days, only a fraction of which was necessary, how can the majority justify a new trial to “remedy”20 the two-minute hallway interview to ferret out a biased juror here?
B. Presley
¶37 Presley did not explicitly overrule or undermine sub silentio any part of Waller. The United States Supreme Court’s grant of a new trial for Presley does not necessarily mean that the Presley court refused to apply Waller’s *493“remedy . . . appropriate to the relief standard.21 On the contrary, Presley applied the Waller standard but reached a different outcome because the Presley facts differed from those in Waller.
¶38 Over Presley’s objection, the trial court closed the courtroom for the entire voir dire. Presley, 130 S. Ct. at 722. Citing concerns about the public “overhear [ing] some inadvertent comment or conversation” and concerns about having enough courtroom seats for the potential jury members, the trial court ordered the only present member of the public, Presley’s uncle, to leave the courtroom before voir dire commenced. Presley, 130 S. Ct. at 722. The United States Supreme Court reversed and remanded for a new trial, holding that the trial court had violated Presley’s Sixth Amendment right to a public trial. Presley, 130 S. Ct. at 725. In so doing, the Supreme Court admonished the trial court for failing to “consider alternatives to closure even when they are not offered by the parties” and even offered up some alternatives of its own. Presley, 130 S. Ct. at 724-25. The Presley Court also noted that the trial court’s concern about the “generic risk of jurors overhearing prejudicial remarks” was too tenuous to support the closure of the entire voir dire to the public. Presley, 130 S. Ct. at 725.
¶39 Although, unlike in Waller, the United States Supreme Court ordered a new trial for Presley, it did not announce that a new trial is automatically required every time a courtroom closure occurs simply because the trial court did not consider alternatives to closure on the record. The Presley Court stated, in essence:
[It is] incumbent upon [the trial court] to consider all reasonable alternatives to closure. [Here, the trial court] did not, and that is all this Court needs to decide.
Presley, 130 S. Ct. at 725. This statement about the factual failures in Presley’s case, however, neither creates nor equates to a bright-line rule that, in all future cases, a new *494trial is necessary every time a trial court fails to articulate the Bone-Club factors on the record.
¶40 The United States Supreme Court held that a new trial was appropriate for Presley because he had objected to the trial court’s excluding his uncle from the courtroom for proffered questionable reasons — to allow room for more jurors and to avoid jurors overhearing remarks by Presley’s uncle.22 Presley, 130 S. Ct. at 725. But the Presley Court did *495not purport to extend its holding to cases lacking comparable justifying facts, such as the case before us, where not only did Leyerle not object to the short hallway voir dire of the single juror, but the record before us shows that the hallway voir dire harmed neither Leyerle nor the public in any way. The utter lack of prejudice here is especially noteworthy in light of the publicly accessible videotape of the interview, which worked to Leyerle’s clear advantage when it resulted in excusal for cause of a biased juror whom the trial court had carefully insulated from the remaining potential jurors.
¶41 Furthermore, Presley did not explicitly disturb any aspect of Waller, including Waller’s previously mentioned “remedy ... appropriate to the violation”23 standard; on the contrary, Presley repeatedly cited Waller approvingly. See, e.g., Presley, 130 S. Ct. at 724. We should treat Presley as having left intact Waller’s case-by-case approach to remedies for unjustified courtroom closures. See Agostini v. Felton, 521 U.S. 203, 237, 117 S. Ct. 1997, 138 L. Ed. 2d 391 (1997) (warning other courts to refrain from assuming the United States Supreme Court has implicitly overruled its prior cases).
¶42 Comparing the facts in Presley with those here, Leyerle is not entitled to a new trial. The trial court left Leyerle’s courtroom open to the public, left the jury venire in the courtroom, and took only the one juror who said he could not be fair into the apparently public hallway outside the courtroom for a two-minute colloquy, during which no member of the public was excluded; furthermore, the colloquy was videotaped and preserved for public review. See I VRP 18-22. And unlike Presley, who objected to the trial court’s courtroom closure during voir dire of all the jurors,24 *496Leyerle assented to the hallway interview of this one juror.25 Based on these significantly different facts, Presley does not require automatic reversal and a new trial for Leyerle.
C. Paumier
¶43 A different panel of our court decided Paumier earlier this year.26 The majority here relies on the Paumier majority’s reading of Presley as requiring the automatic grant of a new trial whenever a trial court fails to articulate the Bone-Club factors on the record before closing the courtroom or excluding a member of the public from any portion of the trial proceedings. See majority at 478 (citing Paumier, 155 Wn. App. 673). I disagree with the Paumier majority’s effectively reading Presley as overruling Waller's requirement that the remedy be appropriate to the violation and that the reviewing court analyze the circumstances of the closure before requiring remand. See Paumier, 155 Wn. App. at 685. In my view, Judge QuinnBrintnall accurately distinguishes Presley in her Paumier dissent on the grounds that, unlike Paumier, who did not object, Presley had expressly objected to the exclusion of his uncle from the courtroom during voir dire. 155 Wn. App. at 688 (Quinn-Brintnall, J., dissenting). Although lacking in precedential value, I adopt Judge Quinn-Brintnall’s dis*497senting rationale in Paumier and incorporate it into my dissent here for similar reasons.
¶44 In my view, the following statement of two of my learned colleagues in the Paumier majority improvidently inflates the United States Supreme Court’s holding in Presley. “Thus, where the trial court fails to sua sponte consider reasonable alternatives and fails to make the appropriate findings, the proper remedy is reversal of the defendant’s conviction.” Paumier, 155 Wn. App. at 685 (citing Presley, 130 S. Ct. at 725). With all due respect, my reading oí Presley does not support such inflation. If Presley created a bright-line rule, then Waller's “remedy . . . appropriate to the violation”27 standard would necessarily have to be overruled. Yet Paumier (and the majority here) did not explain how Presley explicitly overruled or implicitly undermined Waller, a case which Presley repeatedly cited with approval. In fact, the United States Supreme Court
[has] not acknowledge [d or held] that other courts should conclude our more recent cases have, by implication, overruled an earlier precedent. [Rather,] “[i]f a precedent of this Court has direct application in a case, yet appears to rest on reasons rejected in some other line of decisions, [lower courts] should follow the case which directly controls, leaving to this Court the prerogative of overruling its own decisions.”
Agostini, 521 U.S. at 237 (fourth alternation in original) (quoting Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484, 109 S. Ct. 1917, 104 L. Ed. 2d 526 (1989)).
¶45 In addition, Paumier is distinguishable from Leyerle’s case. First, the Paumier trial court allowed voir dire of several potential jurors in the judge’s chambers, an area apparently not open to the public.28 Here, in contrast, *498the trial court did not voir dire the one juror in a private area such as the judge’s chambers or some other area apparently closed off to the public; rather, it conducted the short voir dire in the apparently public hallway outside the courtroom. In addition, the trial court here videotaped the two-minute interview, making the individual juror voir dire part of the public record. See IVKP at 19.
¶46 Furthermore, it is important to note that the two-judge Paumier majority reversed and remanded for a new trial based, not only on the courtroom closure, but also on the trial court’s abuse of discretion in denying Paumier’s request to represent himself. Paumier, 155 Wn. App at 686-88. Such is not the case here.
D. Momah29 and Strode30
¶47 As the Paumier majority acknowledges, in Momah the Washington Supreme Court explained that a “structural” error requires automatic reversal and a new trial. Paumier, 155 Wn. App. at 681 (citing Momah, 167 Wn.2d at 149). An error is structural in nature when “it ‘necessarily render [s] a criminal trial fundamentally unfair or an unreliable vehicle for determining guilt or innocence.’ ” Momah, 167 Wn.2d at 149 (alternation in original) (internal quotation marks omitted) (quoting Washington v. Recuenco, 548 U.S. 212, 218-19, 126 S. Ct. 2546, 165 L. Ed. 2d 466 (2006)). Again, such is not the case here.
¶48 The issue in Momah was whether a closed voir dire session constituted a structural error. Momah, 167 Wn.2d at 151-52. The Momah court held that it was not. Momah, 167 Wn.2d at 152. Momah “affirmatively assented to the closure, argued for its expansion, had the opportunity to *499object but did not, actively participated in it, and benefited from it.” Momah, 167 Wn.2d at 151. Additionally,
and perhaps most importantly, the trial judge closed the courtroom to safeguard Momah’s constitutional right to a fair trial by an impartial jury, not to protect any other interests.
Momah, 167 Wn.2d at 151-52 (emphasis added). For these reasons, the Supreme Court held that the closed voir dire session was not structural error in Momah. 167 Wn.2d at 151-52.
¶49 Here, as in Momah, there are no facts suggesting that the hallway juror interview “render [ed] [Leyerle’s] criminal trial fundamentally unfair or an unreliable vehicle for determining guilt or innocence.” Momah, 167 Wn.2d at 149. On the contrary, because the trial court excused this juror for cause following voir dire, at Leyerle’s request,31 the hallway interview protected and enhanced the fundamental fairness of Leyerle’s trial, just as the voir dire protected Momah from jurors with prejudice against him. Momah, 167 Wn.2d at 151-52.
¶50 The Paumier majority also cited “Strode, a plurality decision released the same day as Momah,” to support the following observation, which ironically appears to accept Waller’s case-by-case approach rather than a bright-line rule of automatic reversal:
[D]espite Momah, it appears that six justices agree that a Bone-Club analysis (or some equivalent) is required prior to closing the courtroom. What was not clear after Momah and Strode is what the appropriate remedy should be when Bone-Club guidelines are not employed prior to closure. Apparently, the reviewing court is to look to the record to see if the trial court employed some equivalent of Bone-Club and then fashion a remedy appropriate to the violation if the trial court failed to engage in an adequate inquiry.
Paumier, 155 Wn. App. at 683 (emphasis added).
¶51 I strongly agree with the majority in Paumier, as our Washington Supreme Court noted in Momah, that it is a *500“better practice” for the trial court to articulate on the record its consideration of each Bone-Club factor and its reason for closing the courtroom. Paumier, 155 Wn. App. at 680 (citing Momah, 167 Wn.2d at 152 n.2). Nevertheless, an automatic reversal of Leyerle’s conviction is not warranted simply because the trial court’s partial articulation of its reasons here fell short of formulating all of the Bone-Club factors. Nor does the case law so require. It is undisputed that the short voir dire of the biased juror in the hallway advanced and protected Leyerle’s right to trial by an impartial jury, especially when it resulted in preventing that biased juror from tainting the rest of the venire with the following exchange:
[BIASED JUROR]: To be very candid with you. I am prejudicial towards the officers involved. I’ve spent too much time on the other side — I’m already biased for the other side and I can’t help it. I’ve just spent too much time in that environment.
JUDGE STONIER: And you feel that this would — it would be difficult to be fair in this case, is that correct?
[BIASED JUROR]: Well, let’s put it this way, I wouldn’t take the evidence — I wouldn’t take the evidence evenly on both sides. I would be prejudicial towards the law enforcement side.
JUDGE STONIER: So you would tend to believe them if they testified?
[BIASED JUROR]: I mean, I tend to believe it already and I haven’t even heard the testimony. And I’m sorry about that, Judge. I mean I didn’t want to ... I didn’t want to contaminate your jury pool.
I VRP (Nov. 16,2007) at 19-20. Because of these statements, the trial court granted Leyerle’s request to excuse this biased juror for cause. See I VRP (Nov. 16,2007) at 21. Thus, the only effect of the hallway interview was to preserve Leyerle’s fundamental right to trial by an impartial jury, a right that the Sixth Amendment protects in addition to the right to a public trial. See Brightman, 155 Wn.2d at 514; Momah, 167 Wn.2d at 152.
¶52 I would hold that the trial court here properly exercised its discretion to protect both constitutional rights, *501properly making paramount Leyerle’s fundamental right to a fair trial by an impartial jury. Questioning one biased juror for two minutes in the hallway, with Leyerle’s assent, violated no constitutional right, while it protected the most basic of his constitutional rights. That in so doing the trial court did not articulate on the record all of the Bone-Club factors neither requires nor merits reversal and new trial. I strongly, but respectfully, disagree with the majority’s reversal of Leyerle’s conviction based on a technicality that advanced, rather than thwarted, justice. Again, I would affirm.

 See Waller v. Georgia, 467 U.S. 39, 41-43, 48-49, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984) (noting inter alia the duration of the court closure, which parties objected to the closure, and the parties excluded from the closure); see also Presley v. Georgia, _ U.S. _, 130 S. Ct. 721, 722, 175 L. Ed. 2d 675 (2010).


 I agree with the majority’s assertion that the absence of members of the public in the courtroom during the voir dire of one potential juror in the hallway outside the courtroom “is not dispositive.” Majority at 484 n.9. But this case need not depend on this single fact. Instead, this fact together with other uncontroverted facts in the record, as set forth above, show that the public was not excluded from the videotaped, public hallway, voir dire of the single juror and, therefore, that the trial court did not close the voir dire of this juror to the public.


 The majority further states that “recording of the hallway interview,” standing alone, does not “excuse” the trial court. Majority at 484 n.9. I agree that in hindsight, it would have been helpful for the trial court to have made a more complete record about the details surrounding the hallway voir dire, including specific references to the presence or absence of the public in both the courtroom and the hallway outside the courtroom. But I disagree that we should not “excuse” the trial court from making a more detailed record about the openness of this procedure where (1) there do not appear to have been any members of the public excluded, (2) both parties agreed to the two-minute hallway voir dire of this one juror to prevent his tainting the other jurors, and (3) this procedure resulted in the trial court’s excusing the biased juror for cause on Leyerle’s motion.
Furthermore, I do not base this dissent on the single fact that this short voir dire was accessible to the public because it was videotaped. As I explain in the preceding footnote, several parts of the record taken together, not the single fact of the videotaping taken alone, show that the voir dire of this individual juror was not closed to the public.


 1 respectfully disagree with the majority’s contrary conclusion that “the record is silent regarding whether or to what extent the proceeding in the hallway was accessible by the public.” Majority at 484 n.9.1 further note that nothing in the record suggests that the public was excluded in any way from this two-minute, videotaped voir dire in the public hallway outside the courtroom.


 State v. Bone-Club, 128 Wn.2d 254, 258-59, 906 P.2d 325 (1995).


 Waller v. Georgia, 467 U.S. 39, 104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984); State v. Paumier, 155 Wn. App. 673, 230 P.3d 212, review granted, 169 Wn.2d 1017, 236 P.3d 206 (2010).


 1 agree with the majority that Presley holds that Waller articulates the appropriate standard for a trial court to apply when deciding whether to close any portion of a criminal trial to the public. See majority at 481; see also Waller, 467 U.S. at 45 (“ ‘The presumption of openness may be overcome only by an overriding interest based on findings that closure is essential to preserve higher values and is narrowly tailored to serve that interest. The interest is to be articulated along with findings specific enough that a reviewing court can determine whether the closure order was properly entered.’ ” (quoting Press-Enter. Co. v. Superior Court, 464 U.S. 501, 510, 104 S. Ct. 819, 78 L. Ed. 2d 629 (1984))); see also Bone-Club, 128 Wn.2d at 260 (adopting the Waller standard).


 Waller, 467 U.S. at 50.


 Waller, 467 U.S. at 50.


 Waller, 467 U.S. at 50.


 The majority and I offer different explanations for the United States Supreme Court’s ordering a new trial in Presley and not in Waller. The majority asserts that Presley’s objection, contrasted with Waller’s failure to object, is not a relevant distinction between the two cases because: (1) our Washington Supreme Court has held that a defendant’s failure to object to courtroom closure “does not waive the public trial right,” majority at 486 n.10; and (2) the United States Supreme Court did not “specifically link its holding, reversing and remanding for a new trial, to an ‘objection’ prerequisite.” Majority at 486 n.10. For purposes of this discussion I will assume that the majority’s first point is correct — that under Washington case law a defendant cannot waive the public’s right to an open courtroom, whether by simply failing to object to a courtroom closure or otherwise.
I also agree literally with the majority’s second point — the Supreme Court did not “specifically link its holding, reversing and remanding for a new trial, to an ‘objection’ prerequisite.” Majority at 486 n.10. But I respectfully disagree with the majority’s reasoning behind its second point that, because Washington case law does not differentiate between defendants who object and those who fail to object to courtroom closure, the United States Supreme Court must not have considered this distinction and, therefore, we cannot distinguish Waller and Presley on this ground. Majority at 486 n.10. And I further disagree that this second point is pivotal to our respective analyses.
We lower courts can readily distinguish higher court opinions on various bases, even when the higher courts’ opinions do not include an express disclaimer limiting their holdings to their cases’ particular facts. Pertinent here, for example, the Supreme Court cited verbatim the colloquy during which Presley’s defense counsel expressly objected to the trial judge’s courtroom closure. Presley, 130 S. Ct. at 722. This specific recitation of Presley’s objection and the trial court’s rejection of his objection (on grounds that there was “ ‘no need’ ” for the public to be present, the public could not “ ‘intermingle with members of the jury panel,’ ” and there “ ‘just [wajsn’t space for [the public] to sit’ ”) underscores the importance to the Supreme Court of these particular facts in Presley, namely Presley’s objection to the courtroom closure. Presley, 130 S. Ct. at 722 (quoting Presley v. State, 285 Ga. 270, 674 S.E.2d 909, 910 (2009)).
Furthermore, the majority’s attempts here to synchronize Waller and Presley lacks Supreme Court support. Without citing language from Presley demonstrating any Supreme Court intent to limit Waller to the voir dire context, the majority asserts that, although Presley does not “overrule” Waller, Presley instead “explains how Waller is to be applied in the voir dire context.” Majority at 486 n.10. I agree with the majority that Presley decided an “initial question” of “whether the right to a public trial in criminal cases extends to the jury selection phase of trial, and in particular the voir dire of prospective jurors.” Presley, 130 S. Ct. at 723. But I disagree with the majority"s attempt to expand Presley beyond what the Supreme *495Court expressly pronounced: Contrary to the majority’s assertion, Presley held only that the public has no greater right to a public voir dire process under the First Amendment than does the accused under the Sixth Amendment. See Presley, 130 S. Ct. at 723-24.


 Waller, 467 U.S. at 50.


 Presley, 130 S. Ct. at 722.


 Concerned about the Bone-Club factors in relation to the hallway juror voir dire, the State asked the trial court to clarify on the record that no spectators were present and Leyerle had waived his right to be present. See I VRP at 19. The trial court responded, “[TJhere were no spectators who waived their right to be here so in this [case] it is easy so long as Mr. Leyerle doesn’t want to be here and his counsel said [he] didn’t want to be here. Isn’t that correct?” Leyerle’s counsel responded, ‘Tes, Your Honor.” I VRP at 20.
The majority characterizes this part of the record as “silent” as to “whether counsel so advised the defendant or whether Leyerle was otherwise advised of his right to be present.” Majority at 482 n.8. With all due respect, the majority is incorrect: Leyerle’s counsel clearly stated that Leyerle “[did]n’t want to be” in the hallway and that Leyerle’s counsel “d[id]n’t want jurors anywhere near [his] client.” I VRP at 20.


 Judge Bridgewater wrote the majority opinion in Paumier, in which Judge Houghton concurred. Judge Quinn-Brintnall filed a dissenting opinion.


 Waller, 467 U.S. at 50.


 In Paumier-.
The trial court stated at the outset that potential jurors who preferred to answer questions privately to avoid possible embarrassment would be taken into the judge’s chambers. Several jurors indicated during the course of voir *498dire that they preferred to answer certain questions in chambers. The judge and the parties questioned five jurors in chambers, recording the jurors’ responses. Jury selection was completed that same day.
Paumier, 155 Wn. App. at 676 (footnote omitted).


 State v. Momah, 167 Wn.2d 140, 217 P.3d 321 (2009), cert. denied, 131 S. Ct. 160 (2010).


 State v. Strode, 167 Wn.2d 222, 217 P.3d 310 (2009).


 IVRP at 21.